                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOELLYN M. WALSH,                                     :       No. 3:18cv673
                               Plaintiff              :
                                                      :       (Judge Munley)
               v.                                     :
                                                      : (Magistrate Judge Saporito)
ANDREW M. SAUL,                                       :
Commissioner of                                       :
Social Security,                                      :
                               Defendant              :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::
                                                 ORDER

       AND NOW, to wit, this 14th day of August 2019, it is hereby ORDERED as

follows:

       1) The defendant’s objections (Doc. 28) are OVERRULED;

       2) Magistrate Judge Saporito’s report and recommendation (Doc. 25) is

ADOPTED;

       3) The Clerk of Court is directed to remand the case to the commissioner

for a hearing before a different, constitutionally appointed, Administrative Law

Judge;

       4) The Clerk of Court is further directed to enter judgment in favor of the

plaintiff and against the defendant, and to close this case.

                                                             BY THE COURT:

                                                             s/ James M. Munley
                                                             JUDGE JAMES M. MUNLEY
                                                             United States District Court
